Citation Nr: 1403112	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  07-34 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES
1.  Entitlement to service connection for depression, including as secondary to service-connected disorders.  

2.  Entitlement to a disability rating higher than 20 percent for cervical spondylosis.

3.  Entitlement to an initial disability rating in excess of 20 percent prior to September 24, 2012, and in excess of 40 percent thereafter, for radiculopathy of the right upper extremity.

4.  Entitlement to a disability rating higher than 10 percent prior to September 24, 2012, for tension headaches.

5.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1984.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, in which the RO denied the benefits sought on appeal. Thereafter, in August 2007 the RO issued the Veteran a rating decision awarding her a separate 20 percent disability rating for radiculopathy of the right upper extremity. 

The Board remanded the Veteran's claim in September 2011 for further evidentiary development and adjudication. In the remand the Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with VA examination and then re-adjudicate the claims. The AOJ scheduled the Veteran for VA examinations, which were conducted in October 2011 and September 2012. The AOJ then issued the Veteran a rating decision and supplemental statement of the case (SSOC) in October 2012 in which it granted the Veteran an increased rating, to 40 percent, for her service-connected radiculopathy of the right upper extremity and an increased rating, to 50 percent, for her service-connected tension headaches, both effective from September 24, 2012. Otherwise, in the October 2012 SSOC, the AOJ denied the Veteran's claims. Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

With regard to the issue of the disability rating of the Veteran's tension headaches from September 24, 2012, the Board notes that the 50 percent is the highest schedular rating assignable under the relevant rating criteria as set forth in 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013). Thus, since the grant of the highest schedular rating available for the Veteran's tension headaches from September 24, 2012, constitutes a full grant of the benefit sought on appeal with regard to the disability rating for her headaches as of September 24, 2012, that issue is no longer in appellate status. AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  The Veteran likely has depression that is attributable to her service-connected cervical spondylosis, radiculopathy of the right upper extremity, and tension headaches.

2.  The Veteran's cervical spondylosis has been manifested by flexion of the thoracolumbar spine no worse than 20 degrees, even when pain is taken into consideration.

3.  For the period prior to September 24, 2012, the Veteran's radiculopathy of the right upper extremity was manifested by no more than mild sensory symptoms.

4.  For the period from September 24, 2012, the Veteran's radiculopathy of the right upper extremity has been manifested by moderate symptoms of intermittent pain and paresthesias in the right upper extremity.

5.  For the period prior to September 24, 2012, the Veteran's tension headaches were manifested by pain and were treated with medication, with no prostrating attacks.

6.  The Veteran's service-connected disabilities are as likely as not of such nature and severity as to prevent her from securing or following substantially gainful employment.



CONCLUSIONS OF LAW

1.  The Veteran has depression that is proximately due to service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013); 38 C.F R. § 3.310 (2006).

2.  The criteria for a disability rating higher than 20 percent for cervical spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5242 (2013).

3.  The criteria for an initial disability rating in excess of 20 percent for radiculopathy of the right upper extremity were not met for the period prior to September 24, 2012. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8510 (2013).

4.  The criteria for a disability rating in excess of 40 percent for radiculopathy of the right upper extremity have not been met from September 24, 2012. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8510 (2013).

5.  For the period prior to September 24, 2012, the criteria for a disability rating higher than 10 percent for tension headaches were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8100 (2013).

6.  The criteria for an award of TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013). To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development action needed to render a decision on the claims on appeal has been accomplished.

In this respect, through May 2005 and November 2007 notice letters, the RO notified the Veteran of the legal criteria governing her claims and the evidence needed to support her claims. Thereafter, the Veteran was afforded the opportunity to respond. Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate her claims and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the May 2005 and November 2007 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies. It also requested that the Veteran identify any medical providers from whom she wanted the RO to obtain and consider evidence.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004). See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession). These requirements were met by the aforementioned May 2005 and November 2007 letters. The Veteran was further provided notice concerning the criteria for assigning disability ratings and effective dates pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) via the November 2007 letter. These questions are thus not now before the Board. The Board thus finds that "the appellant [was] provided the content-complying notice to which [s]he [was] entitled." Pelegrini, 18 Vet. App. at 122. Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal. The Veteran's service treatment records have been associated with the claims file, as have records from post-service treatment from both private and VA treatment providers. She has not otherwise alleged that there are any outstanding medical records probative of the claims that need to be obtained. The Veteran also underwent VA examination in August 2005, September 2005, October 2011, and September 2012. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Here, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on full physical and psychological examination as well as consideration of the medical records in the claims file and the Veteran's history. The opinions address all of the pertinent evidence of record, to include statements given by the Veteran at the time of examination, and provide complete rationale for the opinions stated. The examinations also include information necessary to apply the pertinent rating criteria. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal have been met. 38 C.F.R. § 3.159(c)(4).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

A.  Service Connection Claim

The Veteran contends that she experiences depression that developed or was aggravated secondary to her service-connected cervical spondylosis, radiculopathy of the right upper extremity, and tension headaches. Therefore, the Veteran contends that service connection is warranted for depression.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999).

Under applicable law, service connection may be granted for a disability that is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310 (2006). The United States Court of Appeals for Veterans Claims (Court) has held that this includes disabilities aggravated or made chronically worse by a service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). Pursuant to 38 U.S.C. § 1110 and 38 C.F.R. § 3.310(a), when aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. See id. at 448.

The Board notes that, during the course of the Veteran's appeal, there was an amendment to the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006). The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected disability is judged. Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made. This had not been VA's practice, which strongly suggests that the recent change amounts to a substantive change in the regulation. Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.

Relevant evidence consists of the Veteran's service treatment records as well as records of post-service treatment the Veteran has received from both private and VA treatment providers. The Veteran has also undergone VA examinations in August 2005 and October 2011. Review of the Veteran's service treatment records reflects that they are silent as to any complaints of depression or any other psychiatric problems. At the Veteran's separation report of medical examination conducted in July 1984, she was noted to have a normal psychiatric system. Similarly, the Veteran made no psychiatric complaints on her July 1984 separation report of medical history.

Post-service treatment records reflect that the Veteran has sought treatment on multiple occasions for depression following an initial diagnosis in September 2003. At a private psychiatric evaluation conducted in January 2004, the Veteran was diagnosed with a mood disorder "due to medical condition." Similarly, an October 2004 private evaluation found the Veteran to display an adjustment disorder with depressed mood, which the examiner attributed to the Veteran's "pain and taking strong pain killers." Additionally, at a private psychiatric evaluation conducted in October 2005, the Veteran was again diagnosed with major depressive disorder. At that time, she was noted to display multiple medical problems, although the evaluator opined that the Veteran's depression "probably ... started" at the time of her mother's death.

Report of the August 2005 VA examination reflects that the Veteran reported that her depression began after the death of her mother, with whom she was very close. The examiner noted that she had quit her job secondary to pain in her neck and right shoulder. She was diagnosed with adjustment disorder with mixed mood, which the examiner found was more likely to be related to the death of her mother and "less likely as not caused by or a result of neck injury." However, the examiner failed to provide an opinion as to whether the Veteran's service-connected disabilities have worsened her psychiatric disorder.

The Veteran underwent further VA examination in October 2011. At that time, the examiner diagnosed her only with major depressive disorder, finding that to be the only psychiatric disorder the Veteran experienced. The Veteran reported that she was separated from her husband but stated that she had good relationships with her family members as well as friends outside the family. She was noted to display anxiety, depressed mood, mild memory loss, and a flattened affect, as well as some passive suicidal ideation. The examiner noted that the prior VA examination report indicated that the Veteran's depression was related to the death of her mother. However, the examiner found it "likely that her pain exacerbates her depression."

The Board notes initially that the Veteran's service medical records are silent concerning treatment for depression or any related disorder. The relevant post-service medical evidence of record, however, documents that the October 2011 VA examiner found the Veteran's depression to be aggravated by the pain caused by her multiple service-connected disabilities. In that connection, although the record reflects an opinion by the August 2005 VA examiner that the Veteran's depression is due not to service-connected disability but to the death of her mother, the Board notes that when evidence has been adequately explained, the Board is free to favor one medical opinion or conclusion over another. Evans v. West, 12 Vet. App. 22, 26 (1998). Further, the Board notes that the August 2005 VA examiner failed to address the likelihood that the Veteran's service-connected disorders aggravate her psychiatric disorder.  The October 2011 VA examiner, to the contrary, clearly provided an opinion that the pain caused by the Veteran's service-connected disorders "likely ... exacerbates her depression."  In this case, the August 2005 and October 2011 VA examinations yielded different conclusions as to the etiology of the Veteran's depression, but the Board finds the October 2011 VA examiner's findings to be more probative. This is so because the October 2011 examiner fully addressed the questions posed by the AOJ, including a clear discussion of whether the Veteran's service-connected disorders aggravate her depression.  Because the October 2011 VA examiner addressed this question, the Board finds that opinion to be more probative. Thus, conferring the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's depression has been worsened by her service-connected disabilities. In view of the foregoing, the Board concludes that service connection for depression is warranted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Claims for Increase

The Veteran contends that her service-connected cervical spondylosis is more disabling than reflected by the 20 percent rating currently assigned. She also contends that her service-connected radiculopathy of the right upper extremity is more disabling than reflected by the 20 percent rating initially assigned prior to September 24, 2012, and the 40 percent rating assigned thereafter. The Veteran further contends that her service-connected tension headaches are more disabling than reflected by the 10 percent rating assigned prior to September 24, 2012.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim. The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required. See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).Further, consideration of the appropriateness of a staged rating is required where the question for consideration is the propriety of the initial evaluation assigned.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013). After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2013).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use). See 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996). Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation and Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible. It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.

In its October 2005 rating decision, the agency of original jurisdiction (AOJ) evaluated the Veteran's cervical spondylosis in accordance with the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013). The Veteran has also been assigned initial disability ratings of 20 percent prior to September 25, 2012, and of 40 percent thereafter, for radiculopathy of the right upper extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8510, for paralysis of the upper radicular group (fifth and sixth cervicals). The Veteran was further assigned a rating of 10 percent for tension headaches prior to September 24, 2012, under 38C.F.R. § 4.124, Diagnostic Code 8100. (As noted in the Introduction, above, the Veteran was awarded a 50 percent disability rating-the highest schedular rating available-for her service-connected tension headaches effective September 24, 2012. The Board will not disturb that rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

Under the General Rating Formula for Diseases and Injuries of the Spine, in pertinent part, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine. A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, Diagnostic Code 5242.

Following the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, Note (1) provides:  evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) requires that each range of motion measurement be rounded to the nearest five degrees.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disabilities of the thoracolumbar and cervical spine segments must be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

As for neurological disabilities, evaluations are assigned based on whether the paralysis of a particular nerve is complete or incomplete.  Here, the Veteran has been evaluated for radiculopathy of the right upper extremity associated with her service-connected cervical spondylosis under Diagnostic Code 8510, which addresses paralysis of the upper radicular group. Neuritis and neuralgia of the upper radicular group incorporate the identical criteria. See 38 C.F.R. § 4.124a, Diagnostic Codes 8610, 8710 (2013). Under Diagnostic Code 8510, a 20 percent rating is warranted for mild incomplete paralysis of the major or minor extremity; a 40 percent rating is warranted for moderate incomplete paralysis of the major extremity; a 50 percent rating is warranted for severe incomplete paralysis of the major extremity; and a 70 percent rating is warranted for complete paralysis of the major extremity. Complete paralysis consists of all shoulder and elbow movements lost or severely affected but with hand and wrist movements not affected. 38 C.F.R. § 4.124a, Diagnostic Code 8510 (2013).

The Veteran has also been evaluated for her service-connected tension headaches under Diagnostic Code 8100, governing migraine headaches. Diagnostic Code 8100 provides that a 50 percent rating is warranted for migraines with very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability. A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on average once a month over the last several months. A 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months. 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).

Relevant medical evidence consists of VA examinations conducted in August 2005, September 2005, and September 2012, as well as records of treatment the Veteran has received from both private and VA treatment providers. Report of VA examination conducted in August 2005 reflects that the Veteran reported significant pain in her neck radiating to her right shoulder that was described as "achy" and was exacerbated by weather and extreme ranges of motion. The examiner noted that the Veteran had not worked since 2003, when her private physicians "placed [her] on full disability." Physical examination revealed tenderness to the right shoulder. Range of motion of the cervical spine was found to be flexion to 20 degrees, extension to 20 degrees, right lateral bending to 15 degrees, left lateral bending to 20 degrees, right rotation to 30 degrees, and left rotation to 35 degrees. No further limitation was found on repetitive motion. Neurological evaluation found mild decreased sensation to pinprick in the fingers but was otherwise normal. The examiner opined that the Veteran's pain in the right shoulder was due not to a separate right shoulder disorder but was due to her service-connected cervical spine disability. 

At her September 2005 VA neurological examination, the Veteran complained of "severe and constant" neck pain, as well as tension headaches in the occipital area. She was noted to be right-handed. She reported that she had undergone surgery on her neck in December 2004 but that she continued to have neck pain following the procedure. She also reported experiencing incapacitating episodes of neck pain approximately once per week that caused her to take to bed. The examiner found the Veteran to be "significantly limited in activity" and unable to work secondary to pain. Physical examination revealed some decrease in range of motion of the Veteran's neck, as well as some tenderness to palpation. Neurological evaluation found normal motor strength and normal reflexes, although mild decreased sensation in her arms was noted. Prior nerve conduction and EMG studies were read as normal. The examiner diagnosed the Veteran with muscle tension headaches as well as ongoing cervical pathology. He opined that her shoulder pain and loss of sensation "seem to be an extension of this neck pain."

Report of VA examination conducted in September 2012 reflects that the examiner diagnosed the Veteran with cervical spine degenerative disc disease with cervical stenosis and spondylosis.  At that examination, the Veteran complained of constant moderate neck pain and stiffness, as well as daily moderate right arm pain. She reported that her pain worsened with overuse. Physical examination revealed pain on motion of the cervical spine, as well as decreased motion, but no muscle spasm or guarding was noted. Muscle strength, sensory examination, and reflexes were normal in the upper extremities. Neurological examination found the Veteran to display moderate intermittent pain and paresthesias in the right upper extremity, as well as mild numbness in the right upper extremity; the left upper extremity was found to be normal. The examiner found the Veteran to display mild radiculopathy on the right. Her range of motion of the cervical spine was found to be flexion to 30 degrees, extension to 45 degrees, right lateral bending to 25 degrees, left lateral bending to 25 degrees, right rotation to 50 degrees, and left rotation to 50 degrees.  Pain was noted throughout the ranges of motion, but no further limitation was found on repetitive motion. No intervertebral disc syndrome was found.

VA examination of the Veteran's headaches conducted in September 2012 reflects that the examiner noted that the Veteran was diagnosed with both migraine and tension headaches. She complained of mild headaches four to five times per week, with severe headaches occurring weekly that lasted, on average, one day. She also reported that the severe headaches were completely prostrating two to three times per month and lasted two to three days at a time. She reported taking daily medication for pain. The Veteran reported symptoms of pain on both sides of her head, as well as nausea and light sensitivity. She was noted to experience prostrating attacks of non-migraine headache pain occurring more frequently than once per month that amounted to "very frequent prostrating and prolonged attacks of non-migraine headache pain." 

The Veteran also underwent neurological VA examination in September 2012. At that time, she was diagnosed with cervical radiculopathy of the right upper extremity. She complained of moderate intermittent pain and paresthesias of the right upper extremity, as well as mild numbness of the right upper extremity. Muscle strength, deep tendon reflexes, and sensory examination were all tested as normal. The examiner diagnosed the Veteran with mild incomplete paralysis of the radial and medial nerves.

In addition, the Veteran has received ongoing treatment for her complaints of radiating pain in her cervical spine. She underwent surgery on her neck in December 2004 and reported to her private physicians in May and December 2005 that her headaches and neck pain had improved following the surgery. Similarly, a VA treatment visit in September 2012 reflects that the Veteran reported experiencing no numbness, tingling, or weakness in her right upper extremity. At that time, sensory and motor testing was within normal limits, and the Veteran's reflexes were intact. She was diagnosed at that time with chronic pain syndrome. 

Regarding the Veteran's cervical spine disability, the Board finds that the Veteran's flexion of the cervical spine has been no worse than 20 degrees, even with consideration of pain on motion, which warrants no more than the 20 percent rating currently assigned under the General Rating Formula for Diseases and Injuries of the Spine. This is so for the entirety of the appeal period. In particular, the Board notes that at the Veteran's August 2005 and September 2012 VA examinations, she was noted to have flexion of the cervical spine to no worse than 20 degrees; this was not further limited by repetitive motion. As noted above, in VA Fast Letter 06-25, VA has determined that repetitive testing of a joint should yield sufficient information on any functional loss due to an orthopedic disability. In this case, the Board has taken into consideration the Veteran's pain on flexion of the cervical spine at her August 2005 and September 2012 examinations and nevertheless finds that her forward flexion of the cervical spine is functionally limited to, at worst, the 20 degrees recorded by the VA examiner in September 2005. This is especially so given that no additional limitation was noted on repetitive motion. The Board thus concludes that the range of motion and functional loss displayed by the Veteran at her August 2005 and September 2012 VA examinations does not warrant a higher rating for her cervical spine disability.

In that connection, the Board notes that the Veteran has not displayed flexion of the cervical spine limited to 15 degrees or less at any time, even when considering pain on motion, to warrant a 30 percent rating. Similarly, the Board also notes that there is no evidence that the Veteran's cervical spondylosis has resulted in disability comparable to ankylosis to warrant a 50 or 100 percent disability rating. The Board is cognizant, as discussed above, that the Veteran has complained of painful motion of her cervical spine. As noted above, in VA Fast Letter 06-25, VA has determined that repetitive testing of a joint should yield sufficient information on any functional loss due to an orthopedic disability. Most recently, testing of the Veteran's cervical spine in September 2012 revealed flexion of the cervical spine to 30 degrees, with pain throughout the ranges of motion. In this case, the Board has taken into consideration the Veteran's complaints of pain but finds, in light of the fact that the Veteran is being rated for limitation of motion of the cervical spine under Diagnostic Code 5242, that any such pain and its effect on the Veteran's range of motion is contemplated in the rating currently assigned. Therefore, the Board does not find that a rating higher than the 20 percent currently assigned for the Veteran's cervical spine disability based on any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted under the rating criteria.

In sum, the evidence of record shows that a disability rating higher than the 20 percent assigned for the Veteran's service-connected cervical spondylosis is not warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  

The Board also finds that there are no other potentially applicable diagnostic codes by which to consider the Veteran's service-connected cervical spondylosis. In this case, while there is radiological evidence of degenerative changes of the cervical spine, the Veteran is being rated for limitation of motion of the cervical spine associated with such degenerative changes. Furthermore, the maximum rating otherwise allowable for arthritis in the absence of limitation of motion is 20 percent. See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013). The Board also notes, as discussed above, that there is no evidence that the Veteran's cervical spondylosis has resulted in disability comparable to ankylosis at any time during the appeal period, rendering higher ratings under the current General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5243 (2013) inappropriate. Similarly, she has not been diagnosed with intervertebral disc syndrome, rendering a higher rating under Diagnostic Code 5243 inappropriate. The Board further finds that the Veteran is already in receipt of a separate disability rating for radiculopathy of the right upper extremity, as discussed below. No other neurological disorder has been diagnosed. Thus, the Board finds that no other separate rating for neurological disability is warranted.

Regarding the Veteran's claim for higher ratings for her service-connected radiculopathy of the right upper extremity, the Board finds that the Veteran's disability does not warrant ratings higher than the 20 percent rating initially assigned prior to September 24, 2012, or the 40 percent assigned from that date. Here, given the medical evidence of record, primarily the report of the Veteran's VA examinations, the Board finds that the disability picture presented by the Veteran's radiculopathy of the right upper extremity more nearly approximates the criteria required for the 20 percent disability rating initially assigned prior to September 24, 2012, and the 40 percent assigned thereafter, and that higher ratings are not warranted. This is so because the evidence shows that, for the period prior to September 24, 2012, the involvement was entirely sensory, and that no loss or impairment of function other than the diminished sensation to pinprick and touch was identified as being related to the radiculopathy of the right upper extremity.  The Board notes in particular that both the August 2005 and September 2005 VA examiners characterized this decreased sensation as "mild." This level of disability amounts to no more than mild incomplete paralysis of the right upper radicular group, warranting no more than the 20 percent rating initially assigned.  

For the period from September 24, 2012, the Board finds that a rating higher than the 40 percent currently assigned is not warranted.  This is so because, at her September 24, 2012, VA examinations, the Veteran characterized her symptoms of right upper extremity radiculopathy as no more than moderate in nature. The Board finds that this corresponds well with the 40 percent rating currently assigned, and that a higher rating for severe incomplete paralysis is not warranted. In particular, the Board notes that the Veteran has consistently been found to have normal deep tendon reflexes as well as normal muscle strength and tone at all times during the appeal period. Accordingly, the Board finds that initial ratings higher than the 20 percent assigned prior to September 24, 2012, and the 40 percent assigned thereafter, for radiculopathy of the right upper extremity is not warranted, and the claim is denied.

Turning to an evaluation of the Veteran's service-connected tension headaches, the Board finds that a rating higher than 10 percent was not warranted for the Veteran's tension headaches prior to September 24, 2012. Higher ratings of 30 and 50 percent both presuppose that the headaches result in characteristic prostrating attacks. In this case, the evidence of record simply does not reveal that the headaches were characterized by prostrating attacks for the period prior to September 24, 2012. In that connection, the September 2005 VA examiner noted the Veteran's report that she experienced incapacitating episodes of neck pain approximately once per week that caused her to take to bed; however, the August 2005 VA examiner noted that these were not "truly incapacitating episodes" and were found to involve her neck, not the separately diagnosed tension headaches. There is no evidence of record that the Veteran experienced prostrating attacks from her headaches at any time prior to September 24, 2012. Therefore, for the period prior to September 24, 2012, the Board finds that the Veteran's tension headaches did not manifest in the frequency or severity necessary for a higher rating. See 38 C.F.R. § 4.124a, Diagnostic Code 8100.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule. The Board finds that at no time have the disabilities under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1). Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected cervical spondylosis, radiculopathy of the right upper extremity, or tension headaches, without consideration of other disabilities, has individually rendered impractical the application of the regular schedular standards. Furthermore, her symptoms are all specifically contemplated by the criteria discussed above. The Board additionally notes that the Veteran is herein granted entitlement to a TDIU. Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155. Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1 (2013). Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claims that is not contemplated by the rating schedule. The very symptoms the Veteran experiences are all addressed by the rating schedule. Thun v. Peake, 22 Vet. App. 111 (2008). As a result, the Board concludes that a remand for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that a disability rating higher than 20 percent for cervical spondylosis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5242 (2013). The Board further finds that the Veteran's service-connected radiculopathy of the right upper extremity warrants initial disability ratings of no more than 20 percent prior to September 24, 2012, and no more than 40 percent thereafter. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8510 (2013). In addition, the Board finds that the Veteran's service-connected tension headaches warranted no more than the 10 percent rating assigned prior to September 24, 2012. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2013). In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for higher ratings, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C.  Claim for TDIU

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability. See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013). This is so provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

Here, the Veteran has been awarded service connection for tension headaches, rated as 50 percent disabling; radiculopathy of the right upper extremity, rated as 40 percent disabling; asthma, rated as 30 percent disabling; and cervical spondylosis, rated as 20 percent disabling. The Veteran's combined disability rating is 80 percent.

Given the 50 percent rating for tension headaches and her overall rating of 80 percent, the Veteran meets the criteria for consideration for entitlement to TDIU on a schedular basis because the ratings satisfy the percentage requirements of 38 C.F.R. § 4.16(a). Even so, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities combine to preclude her from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage"). Moore v. Derwinski, 1 Vet. App. 356 (1991). The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative. The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether she can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). An inability to work due to advancing age may not be considered. 38 C.F.R. §§ 3.341(a), 4.19 (2013). In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background. See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  

The Veteran asserts that her service-connected disabilities prevent her from engaging in substantially gainful employment, particularly in her usual occupational field as a computer systems analyst. Information concerning the Veteran's employment history indicates that she was employed as a computer systems analyst for many years after military service, until her retirement in 2003. She states that she had to take medical retirement from the agency for which she worked because she was unable to continue her work due to her cervical spine problems and the medications used to treat them. The evidence also reflects that the Veteran completed high school and attained an associate's degree.

The Board acknowledges that there are conflicting opinions of record as to the effect of the Veteran's service-connected disabilities-tension headaches, radiculopathy of the right upper extremity, asthma, and cervical spondylosis-on her ability to maintain employment. In that connection, the Board first acknowledges that the Veteran has submitted multiple statements from private physicians, including statements dated in August 2003 and October 2004, noting that the Veteran is "not expected to return to work." These statements attributed the Veteran's inability to work to cervical radiculopathy, neuritis, and spondylosis-all disorders for which she is in receipt of service connection. 

The Board further notes that, in a September 2012 orthopedic examination of the Veteran's cervical spine, the examining physician opined that the Veteran should be able to maintain sedentary work. However, this opinion was based solely on the effect her service-connected cervical spondylosis has on her ability to work and did not consider the effect that her other service-connected disabilities have on her overall employability. In September 2012, the Veteran also underwent a general medical examination and a separate examination for each of her service-connected disorders. In the examination concerning the Veteran's service-connected tension headaches, the VA examiner noted that she experienced prostrating tension headache attacks more often than once per month that amounted to very frequent prostrating and prolonged attacks.  However, the VA examiner then went on to opine that the tension headaches do not impact the Veteran's ability to work. Given the likelihood that "very frequent and prostrating and prolonged attacks" occurring more than once per month would have at least some effect on an individual's ability to maintain employment, the Board finds this opinion to be internally contradictory and thus less probative. The Board finds more probative the findings of the Veteran's private physicians, including her treating primary care physician, who evaluated the Veteran in September 2005 and concluded that she is unable to maintain employment. In addition, the September 2005 VA neurological examiner diagnosed the Veteran with tension headaches and noted that she is "significantly limited in activity" and found her to be unable to work due to the pain caused by her service-connected disorders.  

After having reviewed the record and weighing the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities combine to render her unemployable. In this regard, the Board acknowledges the September 2012 VA orthopedic examiner's opinion that the Veteran is able to perform sedentary work. However, the Board notes that this opinion takes into account only the Veteran's service-connected cervical spondylosis and does not consider the combined effect of all of her service-connected disabilities on her ability to work. Further, the Board finds compelling the presence of multiple private opinions in support of the Veteran's claim. Thus, as there is probative evidence both for and against the claim in this case, the Board finds the evidence to be in equipoise with respect to whether the Veteran's service-connected disabilities preclude her from obtaining and retaining substantially gainful employment. When reasonable doubt is resolved in the Veteran's favor, the Board finds that her service-connected disabilities are as likely as not of such nature and severity as to prevent her from securing or following substantially gainful employment. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Therefore, entitlement to a TDIU is warranted.


ORDER

Entitlement to service connection for depression is granted, subject to the regulations governing the payment of monetary benefits.

Entitlement to a disability rating higher than 20 percent for cervical spondylosis is denied.

Entitlement to an initial disability rating in excess of 20 percent prior to September 24, 2012, and in excess of 40 percent thereafter, for radiculopathy of the right upper extremity is denied.

Entitlement to a disability rating higher than 10 percent for tension headaches for the period prior to September 24, 2012, is denied.


Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) is granted, subject to the regulations governing the payment of monetary benefits.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


